      Case 3:20-cv-00929-JAG Document 1 Filed 12/07/20 Page 1 of 4 PageID# 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


 JONES HOMES, INC.,
 Plaintiff

 v.                                                                               3:20-cv-00929-JAG
                                                                Civil Action No.:_________

 TOUCH OF COLOR FLOORING, INC.,
 Defendant
 Serve:
 Clerk of State Corporation Commission as statutory agent
 for Touch of Color Flooring, Inc.



                                 JURISDICTION AND VENUE

1.       This Complaint states causes of action under state law. This Court has diversity

jurisdiction under 28 U.S.C. §1332 for the following reasons. The amount in controversy

exceeds $75,000.00 exclusive of interest, costs, and attorney's fees. Plaintiff Jones Homes, Inc.

(Jones or Plaintiff) is a corporation incorporated in and established under the laws of the

Commonwealth of Virginia with its principal place of business in the Commonwealth of

Virginia. Jones is a citizen of the Commonwealth of Virginia and of no other state. Jones is not

a citizen of the State of Pennsylvania.


2.       Touch of Color Flooring, Inc. (TOC) is a corporation incorporated in and established

under the laws of the State of Pennsylvania. Its principal place of business is in the State of

Pennsylvania. TOC is a citizen of the State of Pennsylvania and of no other state. TOC is not a

citizen of the Commonwealth of Virginia.




                                            Page 1 of 4
      Case 3:20-cv-00929-JAG Document 1 Filed 12/07/20 Page 2 of 4 PageID# 15




3.       The actions complained of in this Complaint (more specifically breaches of written

contracts to install flooring and related products) occurred in the jurisdictions within the

Richmond Division of this Court. Venue is therefore proper in this district and division.


                                   ALLEGATIONS OF FACT

4.       Jones is a general contractor and builder of quality custom residences.


5.       TOC is a contractor licensed by the Department of Professional and Occupational

Regulation and served as a subcontractor to Jones in the construction of residences within this

Division.


6.       TOC provided to Jones hardwood flooring, tiling and related services and materials in the

construction of residences that Jones built for its own customers within this Division.


7.       For each of the residences for which TOC provided materials, TOC sent to Jones a

proposal identical in form to Exhibit 1 (TOC Proposal).


8.       Jones then finalized the agreement between TOC and Jones by sending to TOC a

purchase order identical in form to Exhibit 2 (Jones Purchase Order). Exhibit 1 and Exhibit 2 are

collectively referred to as the Contract Documents.


9.       The materials and services (including installation) that TOC provided Jones were

defective in quality and workmanship and did not comply with the Contract Documents.


10.      As a result, in order to comply with its contracts with its own customers, Jones has had to

repair (and sometimes replace) the materials and to correct deficient workmanship in the services

that TOC provided to Jones.




                                             Page 2 of 4
      Case 3:20-cv-00929-JAG Document 1 Filed 12/07/20 Page 3 of 4 PageID# 16




11.      In addition, TOC failed to complete its work on the residences under contract with Jones

in the times set by the Contract Documents. TOC has also failed to return to perform repairs or

corrections to the materials provided to Jones.


12.      As a result, Jones has been forced to use its own employees or to hire other contractors to

repair or replace the materials provided by TOC and/or to correct deficiencies in the services and

workmanship of TOC.


13.      As a result of TOC's failure to complete its work within the time required by the Contract

Documents, Jones has been unable to complete the sale of residences under contract to its own

customers causing Jones damages in the form of additional interest carry and other indirect costs.


                              COUNT I-BREACH OF CONTRACT


14.      Jones incorporates by reference the allegations of Paragraphs 1-13 above into this Count

I.


15.      TOC's actions as described above constitute a breach of TOC's obligations to Jones under

the Contract Documents and have caused Jones damages which include, but are not limited to the

following:

          i.  Cost to repair or to replace defective materials or materials that did not
          comply with the Contract Documents;

          ii. Cost of hiring subcontractors to complete or to repair TOC's incomplete or
          defective materials or workmanship;

          iii. Additional interest cost in caring the debt on properties which Jones had
          under contract to its own customers but was unable to sell to its own customers
          because of TOC's failure to complete its work within the time required by the
          Contract Documents;




                                             Page 3 of 4
     Case 3:20-cv-00929-JAG Document 1 Filed 12/07/20 Page 4 of 4 PageID# 17




         iv. Delay damages owed by TOC to Jones under the liquidated damages
         provisions of the Contract Documents; and

         v.    Attorney's fees and costs as provided for in the Contract Documents.



                                         JURY DEMAND

Plaintiff demands trial by jury.



                                     PRAYER FOR RELIEF


For the reasons stated above, Plaintiff prays for the following relief:


1.      An award of compensatory damages of $200,000 or as determined by the evidence;


2.      An award of liquidated damages;


3.      Interest as permitted by applicable law;


4.      Attorney's fees, costs and other related expenses of litigation;


5.      An award of its taxable costs as permitted by applicable law; and


6.      All other relief to which Jones may be entitled.


                                               JONES HOMES, INC.
                                               By: /s/ C. Jay Robbins, IV

                                               C. Jay Robbins, IV, VSB 22847
                                               C. Jay Robbins, IV P.C.
                                               8003 Franklin Farms Road
                                               Suite 233
                                               Richmond, VA 23229
                                               Direct Dial 804.299.4208
                                               Fax 804.774.7527
                                               Email cjr@robbins.legal


                                             Page 4 of 4
